          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 1 of 35




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MINNESOTA

                                           )
OLURO OLUKAYODE,                           )         Civil Action No. 0:19-cv-01101
individually and on behalf of all          )                    (DSD/HB)
others similarly situated,                 )
                                           )
                        Plaintiffs,        )      MEMORANDUM IN SUPPORT OF
                                           )       DEFENDANTS’ MOTION FOR
         v.                                          SUMMARY JUDGMENT
                                           )
UNITEDHEALTH GROUP,                        )
OPTUM, INC. and                            )
THE ADVISORY BOARD                         )
COMPANY,                                   )
                                           )
                        Defendants.        )


                                      INTRODUCTION

         “We are a highly skilled team. We are not like general consultants.”

         “We are allowed to work as independently as possible. We are not
         micromanaged. You are supposed to show up at your assigned place
         and then do the work.”

         “I’m a businessman.”

                   -    Plaintiff Oluro Olukayode

         Plaintiff is a licensed physician and is skilled in specific electronic medical record

(“EMR”) software. Defendants engaged him to assist in hospitals’ implementation of new

EMR projects on three occasions in 2016 and 2017, totaling twelve weeks of work.

Despite his autonomy, his expertise, and his brief, project-based tenure with Defendants,

Plaintiff claims he was misclassified as an independent contractor. The record, including

his own testimony, proves otherwise.




4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 2 of 35




         Plaintiff’s testimony and the undisputed record demonstrates that he was a

contractor under the controlling Fair Labor Standards Act (“FLSA”) “economic realities”

test. In particular:

                Plaintiff worked unsupervised, and rarely even saw his project manager;

                Plaintiff was not trained by Defendants; indeed, he was engaged precisely

                 because he already knew how to do the work;

                The parties’ relationship was brief, episodic, and project-based;

                Plaintiff had sufficient economic power to negotiate the price for his work,

                 had unreimbursed expenses that were netted against that price, and

                 therefore managed his profit (or loss);

                The only “equipment” necessary for the job was Plaintiff’s know-how,

                 which was entirely his personal investment;

                Plaintiff’s medical and EMR-software expertise constituted special skills;

                Plaintiff was not economically dependent on Defendants, given the small

                 volume of his work for Defendants and his work for competitors and in

                 another field; and

                Plaintiff ran (and runs) an independent business, and fashions himself a

                 businessman.

As such, the Court should dismiss Plaintiff’s FLSA and corresponding state claims as a

matter of law.




                                                2
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 3 of 35




         Should the Court deny summary judgment on the merits, it must consider whether

Defendants willfully violated the FLSA or, to the contrary, acted in good faith. A

plaintiff’s burden of proving willfulness—which extends the statute of limitations under

the FLSA from two years to three years—is a heavy one. Findings of willfulness are

generally reserved for conduct that an employer knows to be illegal, such as when an

employer continues to violate the FLSA despite having notice of the unlawful nature of

its actions via past DOL investigations, prior agreements to pay wages, or previous

promises to comply with the FLSA.

         Plaintiff can present no evidence in this case to satisfy his burden. Meanwhile, the

record establishes that Defendants took substantial steps to ensure that their use of

independent contractors complied with the FLSA and other wage and hour laws—

including multiple levels of review and obtaining legal advice from two different national

law firms that specialize in labor and employment law. Defendants made classification

decisions on a case-by-case basis, using factors and information considered under the IRS

guidelines for independent contractor status. Defendants’ business could not engage an

independent contractor without first obtaining legal approval for the classification of that

contractor. Leadership received training on contractor engagement, including the

requirement for legal approval, as well as other FLSA training. And at all times,

Defendants’ inside and outside legal counsel advised that Defendants’ use of independent

contractors was lawful. Courts have found that any one of these items is enough to

preclude a finding of willfulness—in this case the record overwhelmingly supports a




                                              3
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 4 of 35




conclusion that Defendants’ actions were not willful, and instead that Defendants had a

good faith basis to classify Plaintiff as an independent contractor.

         Should the Court grant Defendants’ motion for summary judgment on willfulness,

Plaintiff’s FLSA claim should be dismissed as untimely under the standard two-year

statute of limitations.

                               STATEMENT OF FACTS

I.       FACTS REGARDING THE MERITS

         A.      EMR Implementation Business

                 1.   At-The-Elbow Work.

         The Advisory Board Company (“ABC”) began performing EMR implementation

work—which is often referred to as “legacy Clinovations” work—when it purchased

Clinovations in or around January 2014. (Clark Decl. ¶ 5.1) Optum, Inc. (“Optum”)

acquired ABC in 2018. (James Decl. Ex. A, Clark Dep. 13:16-22 (hereafter “Clark”).)

“Legacy Clinovations” work includes “at-the-elbow support,” which means “at the time

an electronic medical record or electronic health record is implemented, is turned on, at a

hospital, physicians and nurses find it valuable to have a colleague, you know, quite

literally standing at the elbow while they navigate this new computer system.” (Clark

21:9-15.)

         Because “at-the-elbow” support during a health system’s implementation of a new

EMR system is episodic and requires specialized expertise, ABC and later Optum have


1
  The Declaration of Daniel Clark (doc. no. 41) was submitted on June 26, 2019 in
support of Defendants’ Memorandum in Opposition to Plaintiff’s Motion for Conditional
Certification.

                                              4
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 5 of 35




often contracted with independent contractors to perform the services. (Clark Decl. ¶ 7.)

Indeed, these projects were “sufficiently spaced out and not great enough in number to

keep anybody for any period of time working full time.” (James Decl. Ex. B, Optum Dep.

108:22-25 (hereafter “Optum”).) These are the types of services that Plaintiff contracted

to perform for ABC. (Clark Decl. ¶ 7.) In particular, Plaintiff trained physicians to use

new EMR software. (James Decl. Ex. C, Olukayode Dep. 83:22-24 (hereafter

“Olukayode”).)

                 2.   ABC and Optum Engage Clinicians with Medical and Software
                      Expertise.

         ABC and Optum have followed the legacy Clinovations model of using actual

clinicians to perform the at-the-elbow support. (Clark Decl. ¶ 8; Olukayode 82:17-25.)

The clinicians include licensed and practicing physicians, foreign medical graduates,

resident physicians, physician researchers, nurses, pharmacists, and other medical

professionals. (Clark Decl. ¶ 8.) By contracting with clinicians, the goal is to provide

high quality at-the-elbow support, rather than the cheapest available support. (Id. ¶ 9.)

This business model is very unusual, and is a distinct marketplace advantage, as

compared to other healthcare IT firms, which more commonly contract with IT

professionals to perform at-the-elbow support. (Id.)

         To accomplish their goal of promoting quality over cutting costs, Defendants

provide “like-to-like” at-the-elbow support during the EMR implementation phase. For

example, Defendants engage (a) oncologists to provide at-the-elbow support to

oncologists, (b) registered nurses to provide at-the-elbow support to registered nurses,



                                            5
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 6 of 35




and (c) pharmacists to provide at-the-elbow support to pharmacists, each of whom can

provide unique support tailored to the specific EMR challenges applicable to the position

at issue. (Id. ¶ 10; see also Olukayode 51:14-52:5, 53:22-54:21.) In contrast, other

healthcare IT firms typically only provide general IT/software support, without trying to

match at-the-elbow expertise to a particular department going through EMR

implementation. (Id.)

         The clinicians with whom Defendants contract also must have specialized

knowledge about the particular third-party EMR software (e.g., Cerner, Epic Systems)

which is being implemented by the health system. (Id. ¶ 11; James Decl. Ex. D,

Kamieniecki Dep. 86:22-87:8 (hereafter “Kamieniecki”).) Defendants do not provide this

training. (Optum 104:22-10:2.) The clinicians can gain this specialized knowledge by, for

example (a) participating in their own independent training through software companies,

or (b) seeking out experience with the software through their other jobs or through

working on projects for other healthcare consulting firms. (Clark Decl. ¶ 12.) Ultimately,

“the reason [ABC] paid them the premium hourly rate that we paid the contractors is

because they came to the project with the appropriate background and experience on the

systems they were supporting.” (Optum 104:24-105:2.)

         ABC (and other companies in this industry) engage people like Plaintiff, who are

knowledgeable about a particular field of medicine and the particular software designed

for that field. (Olukayode 54:8-21.) In Plaintiff’s words, “the special thing about us was

that, because we had the medical background, we could relate better to the doctors.”

(Olukayode 87:10-12.)


                                             6
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 7 of 35




                 3.     The Contractors Can Work for Competitors and Decline
                        Projects.

         The independent contractors can work for Defendants’ competitors before or after

performing services for Defendants. (Clark Decl. ¶¶ 13-14.) Indeed, Defendants view

experience with other companies, including their competitors, as an added value. (Id. ¶

13.) Accordingly, independent contractors such as Plaintiff do not sign non-competition

agreements. (Id. ¶ 14.) Many independent contractors, including Plaintiff, do, in fact,

provide competitive services to Defendants’ competition. (Id. ¶ 15; James Decl. Ex. E,

Plaintiff’s Answers to Interrog. No. 5 and 7; Olukayode 65:2-19.)

         Independent contractors such as Plaintiff can and often do decline projects. (Clark

Decl. ¶ 16.) This happens often and for a variety of reasons; for example, sometimes the

independent contractor is already performing consulting services for another company,

including Defendants’ competitors. (Id.) Other times the independent contractor might be

too busy working as a practicing physician or as a physician researcher. (Id.) Declining a

project is not a strike against an independent contractor, and Defendants would not

hesitate to ask such a contractor if they are interested in a future project that matches their

specialization. (Id.)

         B.      Plaintiff’s Expertise

         Plaintiff obtained a medical degree in Nigeria in 2004. (Olukayode 43:24-44:1.)

He passed an exam in the United States in 2013 and is certified to practice medicine here.

(Id. 69:8-21; 91:14-23.) Similar to his medical knowledge, Plaintiff learned about EMR

software on his own. (Id. 142:20-22.)



                                              7
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 8 of 35




         Plaintiff understands that “Clinovations works with doctors, alone.” (Id.

51:13-14.) Consistent with this understanding, Plaintiff admitted that the consultants are

“a high-skilled team…not like general consultants.” (Id. 51:14-15.) Plaintiff is sought

because he is a specialist in oncology and the particular software, Beacon, used in an

oncology department. (Id. 51:19-52:1.) He also specializes in Optime, a software suite for

operating rooms. (Id. 57:10-13.)

         Beyond Defendants, Plaintiff has provided similar at-the-elbow consulting

services to various other organizations in the industry, including Encore, DB Health,

HCTec, and HCI. (James Decl. Ex. E, Plaintiff’s Answers to Interrog. No. 5 and 7;

Olukayode 65:2-19.) Plaintiff also worked as a clinic manager at an urgent care center in

Fairfax, Virginia between at-the-elbow projects. (Olukayode 67:17-68:13.)

         C.      Plaintiff’s Experience With ABC and Optum

         Plaintiff entered into an independent contractor agreement with ABC for his

at-the-elbow services (“Agreement”). (James Decl. Ex. F.) Plaintiff separately entered

into contractor agreements and statement of works for subsequent projects. (James Decl.

Ex. G.) Plaintiff testified that the Agreement accurately described his relationship with

ABC. (Olukayode 104:22-106:8.) Among other things, the Agreement provided that: (a)

the relationship is that of an independent contractor, (b) Plaintiff had the right to control

the method and manner of his performance of services, (c) Plaintiff had the right to

provide services to other (including competitive) businesses, (d) Plaintiff must provide

his own equipment and materials, (e) he could not participate in ABC’s benefit plans, and




                                             8
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 9 of 35




(f) he was only paid for fees that were agreed upon and properly and timely invoiced.

(James Decl. Ex. F.)

         Plaintiff successfully negotiated different contract terms, including a raise in his

hourly rate. (Olukayode 108:23-109:14.) Plaintiff believes his services are worth an even

higher hourly rate now, as a result of the fact that he’s “more skilled [and] more

competent.” (Id. 186:16-23.) Moreover, Plaintiff had the ability to accept a project

midstream because he had travel plans at the outset of the project, or decline a project

because he did not accept the offered hourly rate. (Id. 148:8-18, 195:16-196:13.)

         Plaintiff testified that no one supervised him while he was working on a project.

(Id. 126:13-16.) He admitted that the sole training he received was an orientation session

conducted by hospital leadership and ABC explaining what they want to achieve with the

project. (Id. 127:13-24.) For a typical orientation session, this was a two-hour online

meeting. (Id. 201:13-22, 204:14-24.) Plaintiff explained, “[s]o we are allowed to work as

independently as possible. We are not micromanaged. You are supposed to show up at

your assigned place and then do the work.” (Id. 135:25-136:3.) He acknowledged that he

never received a performance evaluation or discipline from Defendants. (Id. 228:2-6.)

More broadly, Defendants “didn't ever do any sort of formal evaluation of [the

contractors’] skills or competence.” (Clark 82:5-6.)

         Even as to the schedule, Plaintiff believes that his work hours were “mutually

scheduled.” (Olukayode 190:2-10.) But ultimately, Plaintiff worked a particular schedule

specified by a project manager because “[i]t’s part of the logistics that [he/she] need[s] to




                                              9
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 10 of 35




obviously give to the consultant group, when they come onsite to support, they need to

know what hours they are working, where they need to report to.” (Kamieniecki 31:2-6.)

         In Plaintiff’s experience, sometimes a project manager was on-site at the hospital;

other times, only the contractors were on-site. (Compare Olukayode 124:7-9 with

140:7-10.) For one project, Banner Health, Plaintiff admitted that he never interacted

with the project manager. (Id. 163:18-23.) Ultimately, the project managers did not tell

the contractors how to do the job; “that’s what [the contractors are] supposed to know

how to do.” (Id. 137:3-7.) Again, the “project managers did not supervise the independent

contractors.” (Clark 46:9-11.)

         No equipment was necessary for Plaintiff’s work. (Olukayode 126:19-21,

142:23-25.) However, Plaintiff admitted that he incurred a variety of unreimbursed

business expenses, including liability insurance, office maintenance, education, and

phone bills, in order “to be on the top of [his] game to be able to compete and be

available for [companies to engage him].” (Id. 185:1-16.) Plaintiff managed his hourly

rate to account for these expenses. (Id. 188:7-14.) Consequently, Plaintiff views himself

as a “businessman” who “shouldn’t be doing business as a loss.” (Id. 191:8-10.) Indeed,

contractors had to solicit business: “the nature of the independent contractors is that when

they were looking for the next project, they would often call our staffing coordinator, our

HR person, and say, ‘Hey, I'm going to be available, do you have a project?’” (Clark

84:25-85:5.)

         Plaintiff received “nonemployee compensation” via IRS Form 1099 and filed his

taxes as such. (Id. 160:25-161:2; James Decl. Ex. H.) Defendants “lump all payments


                                             10
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 11 of 35




together”; his hourly rate and travel expenses are not itemized, for example. (Olukayode

190:20-191:2.) He maintained a corporate organization, Jedidiah Holdings, LLC, which

he formed in 2014, well before he worked with Defendants. (Id. 98:16-99:12.)

         In 2016 and 2017, he worked on three projects for ABC across a total of twelve

weeks. (James Decl. Ex. I.) Plaintiff last performed at-the-elbow services for Defendants

in April 2017. (Id.; Olukayode 169:15-17.)

II.      FACTS REGARDING WILLFULNESS AND GOOD FAITH

         A.      Clinovations’ Analysis of Contractor Status

         The EMR implementation work at issue is frequently called “legacy Clinovations

work” because the busines model of providing like-to-like support for EMR

implementation, as well as the decision to engage independent contractors for EMR

implementation, was initially made by non-party Clinovations, which was subsequently

acquired by ABC. (Clark Decl. ¶¶ 5, 8; Optum 22:20-23.) In making the decision to

engage independent contractors, Clinovations relied on the independent contractor

guidelines promulgated by the Internal Revenue Service (“IRS”), found at

https://www.irs.gov/businesses/small-businesses-self-employed/independent-contractor-

self-employed-or-employee. (James Decl. Ex. J; Optum 29:20-30:9.) The IRS guidelines

incorporate common law factors of independent contractor status including financial

control, behavioral control, and the type of relationship between the parties. (Id.)

Specifically, the IRS guidelines state that “[a]n independent contractor is generally free to

seek out business opportunities,” and that “[i]ndependent contractors often advertise,

maintain a visible business location, and are available to work in the relevant market.”


                                             11
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 12 of 35




(Id.) The IRS guidelines further note that the permanency of the relationship between the

parties is a relevant factor—where the working relationship is expected to continue

indefinitely, the relationship suggests employer-employee status; and if the relationship is

temporary or project based, the relationship evidences independent contractor status. (Id.)

         Clinovations’ de facto General Counsel, Neil Richman, believed that its use of

independent contractors for EMR implementation was appropriate (among other reasons)

because of the short, distinct project-based work, and because the contractors “move on

to provide their services elsewhere” including for competitors. (James Decl. Ex. K; Clark

Decl. ¶ 13; Optum 31:13-23, 34:9-16.) Indeed, the fact that clinicians had implementation

experience with other companies, even competitors, was valuable and a factor in clinician

engagement. (Clark Decl. ¶ 13.)

         Clinovations had never been sued with regard to its use of independent contractors

for EMR implementation work, and no independent contractor has ever disputed such

classification by Clinovations. (James Decl. Ex. L.)

         B.      ABC’s Acquisition of Clinovations and Due Diligence Regarding
                 Contractor Classification

         ABC purchased Clinovations on or around January 2014. (Clark Decl. ¶ 5.) Optum

subsequently acquired ABC, and the legacy Clinovations work is currently performed by

the Provider Technology Services division at Optum. (Id. ¶ 6.)

         When ABC purchased Clinovations, it inquired as to Clinovations’ use of

independent contractors. (James Decl. Ex. M.) Clinovations explained that it used




                                             12
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 13 of 35




independent contractors pursuant to the IRS guidelines, and affirmed that no independent

contractors disputed the classification. (James Decl. Ex. J, L.)

         Rather than merely rely on Clinovations’ representations, ABC sought legal

advice from its outside counsel at Cooley LLP (“Cooley”) regarding Clinovations’ use of

independent contractors for EMR implementation. (James Decl. Ex. K.) Cooley labor and

employment attorney Lois Voelz obtained information from Clinovations’ General

Counsel Richman regarding the nature of EMR implementation work, analyzed the

classification of the EMR clinicians pursuant to FLSA requirements, and agreed that the

clinicians utilized to perform EMR implementation work were appropriately classified as

independent contractors. (Id.) In particular, Voelz agreed that the short-term, project-

based nature of the work, along with the contractor’s ability to freely work in the

marketplace, supported the classification of the EMR clinicians as independent

contractors under the FLSA: “contractors engaged in short-term focused projects, who

serve other clients otherwise, tend to be properly classified as independent contractors.”

(Id.; Optum 35:24-36:19.)

         C.      Defendants’ Continued Legal Review of Contractor Engagement for
                 EMR Implementation

         Defendants have continued the EMR implementation business after ABC’s

purchase of Clinovations. As noted above, this includes the use of independent contractor

clinicians to provide like-to-like EMR implementation. (Clark Decl. ¶¶ 7, 10.)

         Defendants also undertook substantial measures to ensure their continued use of

independent contractors remained lawful. ABC’s in-house labor and employment



                                             13
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 14 of 35




counsel, Jaqueline Depew, validated the proper engagement of independent contractors

after ABC’s acquisition of Clinovations. (Optum 41:13-22.) Depew developed and

utilized a Worker Status Questionnaire for Defendants’ engagement of independent

contractors. (James Decl. Ex. N; Optum 42:3-9.) The Questionnaire sought specific

information regarding the potential contractor and the project at issue that goes directly to

the analysis and factors of independent contractor status at common law and under the

IRS Guidelines, including:

                Will the Company train the person to perform tasks in a specific way?;

                Will the Company provide more than general instructions regarding the

                 method to use in performing the assignment?;

                Can the person choose the order or sequence of his or her work?;

                Will the person perform regular and continuous services for you?;

                Will the person provide services on a substantially full-time basis?;

                Will the Company be the sole or major source of income for the

                 individual?;

                Will the Company pay the individual’s travel and business expenses?;

                Will facilities, tools or equipment be provided to the individual?; and

                Does the person make his or her services available to the general public?

(Id.) The aim of the Worker Status Questionnaire is to determine whether—for each

independent contractor engaged for each project—the circumstances actually support

independent contractor status or suggest otherwise. (Optum 42:3-18.)



                                               14
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 15 of 35




         Before the business could engage an independent contractor, Depew had to review

the Worker Status Questionnaire, or equivalent information, to approve the engagement:

“I have to review this information first to ensure that the independent contractor

classification is appropriate.” (James Decl. Ex. O, P.) Managers and executives involved

in planning EMR implementation projects were trained on the process of engaging

independent contractors, and were specifically told that legal had to approve the

engagement before the business could bring on the contractor.2 (James Decl. Ex. Q;

Optum 42:10-18.) Determinations about independent contractor status were made on a

case-by-case basis, not as a global classification. (Optum 42:10-18.)

         Additionally, in 2015 and 2016, Defendants engaged additional outside counsel to

review Defendants’ use of independent contractors. Defendants hired Jackson Lewis,

P.C., a national law firm specializing in labor and employment law, to advise and opine

regarding Defendants’ use and engagement of independent contractors, including the

EMR clinicians, as well as to review various documents, including the Worker Status

Questionnaire, Scope of Work documents, and the independent contractor agreements.

(James Decl. Ex. S.) Jackson Lewis analyzed the material and had no concerns with the

contractor classification. (Id.) As such, ABC “used yet another outside law firm to

validate the correct classification of contractors.” (Optum 50:8-16.)




2
  Taking its obligations under the FLSA seriously, Defendants also provide additional
training on wage and hour compliance to managers. (James Decl. Ex. R.)

                                            15
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 16 of 35




         D.      Absence of Litigation, Audits and Complaints

         ABC “has not been subject to any lawsuits regarding misclassification of

employees, other than this lawsuit.” (James Decl. Ex. T, Interrog. Nos. 2, 4.) Likewise,

ABC “has not been subject to any [federal Department of Labor or state labor agency]

investigations regarding misclassification of employees.” (Id.) Meanwhile, Optum has

not been subject to any litigation or investigations regarding the independent contractors

at issue in this litigation. (Id.) And UnitedHealth Group is not in the EMR

implementation business at all. (Optum 64:8-14.) Finally, there is no evidence of

complaints from Plaintiff or the opt-ins before this litigation. (Olukayode 87:13-16;

James Decl. Ex. U, Emelue Dep. 94:11-14; Ex. V, Hutton Dep. 70:13-71:3; Ex. W,

Ogbechie Dep. 104:3-6.)

                                      ARGUMENT

I.       STANDARD OF REVIEW

         The court shall grant summary judgment if the movant shows that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a); Lenzen v. Workers Comp. Reinsurance Ass’n, 843 F. Supp.

2d 981, 990 (D. Minn. 2011), aff’d, 705 F.3d 816 (8th Cir. 2013). The moving party bears

the initial burden of demonstrating there are no genuine issues of material fact. Gilkerson

v. Nebraska Colocation Centers, LLC, 859 F.3d 1115, 1118 (8th Cir. 2017), reh’g denied

(Aug. 1, 2017). “If the movant does so, the non-moving party must then present evidence

showing a genuine issue of material fact.” Id.




                                            16
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 17 of 35




         To survive summary judgment, “[a] plaintiff may not merely point to unsupported

self-serving allegations, but must substantiate allegations with sufficient probative

evidence that would permit a finding in the plaintiff’s favor.” Davidson & Assocs. v.

Jung, 422 F.3d 630, 638 (8th Cir. 2005). A plaintiff’s rebuttal must be based on “more

than mere speculation, conjecture, or fantasy,” and a plaintiff “must do more than simply

show that there is some metaphysical doubt as to the material facts.” Mann v. Yarnell,

497 F.3d 822, 825 (8th Cir. 2007); Torgerson v. City of Rochester, 643 F.3d 1031, 1042

(8th Cir. 2011). “A mere scintilla of evidence is insufficient to defeat summary

judgment.” Brunsting v. Lutsen Mountains Corp., 601 F.3d 813, 820 (8th Cir. 2010)

(quotation marks omitted).

         All facts must be viewed in the light most favorable to the nonmoving party.

Gilkerson, 859 F.3d at 1118. However, the court “is not required to accept unreasonable

inferences or sheer speculation as fact.” Reed v. City of St. Charles, Mo., 561 F.3d 788,

791 (8th Cir. 2009) (quotation makes omitted). “The mere existence of a factual dispute

is insufficient alone to bar summary judgment; rather, the dispute must be outcome

determinative under the applicable law.” Hammer v. City of Osage Beach, MO, 318 F.3d

832, 837 (8th Cir. 2003). “Where the record taken as a whole could not lead a rational

trier of fact to find for the nonmoving party, there is no genuine issue for trial.”

Torgerson, 643 F.3d at 1042.




                                            17
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 18 of 35




II.      DEFENDANTS ARE ENTITLED TO SUMMARY JUDGMENT ON THE
         MERITS

         Plaintiff’s primary claim is that he was misclassified as a contractor under the

FLSA. (See generally Complaint Count I.) To answer the “employee v. contractor”

question, “courts generally look to the economic reality of the arrangement.” Blair v.

Wills, 420 F.3d 823, 829 (8th Cir. 2005). As this Court has explained:

         The factors in this economic realities test, although not exhaustive, include:
         (1) the degree of control over the manner in which the work is performed;
         (2) the worker’s opportunity for profit or loss depending on his managerial
         skill; (3) the worker’s investment in equipment or materials, or his
         employment of helpers; (4) whether the service rendered requires a special
         skill; (5) the degree or permanence of the working relationship; and (6)
         whether the service rendered is an integral part of the employer’s business.

Le v. Regency Corp., 957 F. Supp. 2d 1079, 1089 (D. Minn. 2013). “It is the totality of

the circumstances, and not any one factor, which determines whether a worker is the

employee of a particular alleged employer.” Id. Indeed, “any relevant evidence may be

examined so as to avoid having the test confined to a narrow legalistic definition.”

Womack v. RCM Tech. (USA), Inc., No. 07-2111(DWF/AJB), 2008 WL 5382318, at *10

(D. Minn. Dec. 23, 2008).

         Plaintiff also asserts misclassification claims under Maine, New York, and

Maryland law. (See Complaint Counts II-IV.) Maine and Maryland adopt the federal

“economic realities” test. Director of Bureau of Labor Standards v. Cormier, 527 A.2d

1297, 1300 (Me. 1987); see also Affo v. Granite Bay Care, Inc., 2013 WL 2383627 at *7,

11 (D. Me. 2013) (holding that the Maine Supreme Court has adopted the FLSA

“economic realities” test, and applying FLSA analysis to Maine state law claim);



                                              18
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 19 of 35




McFeeley v. Jackson St. Entertainment, LLC, 47 F.Supp.3d 260, 267 (D. Md. 2014)

(“Courts analyze employee status under the MWHL using the same six-prong economic

realities test as the FLSA”); Randolph v. Power Const., Inc., 7 F.Supp.3d 561, 569 (D.

Md. 2014) (simultaneously applying the six-factor economic realities test to its analysis

of FLSA and MWHL claims).

         New York’s contractor classification test focuses on the element of control. Bynog

v. Cipriani Group, Inc., 802 N.E.2d 1090, 1092-93 (N.Y. App. 2003) (“the critical

inquiry in determining whether an employment relationship exists pertains to the degree

of control exercised by the purported employer over the results produced or the means

used to achieve the results”). Relevant factors to determine the degree of control include

“whether the worker (1) worked at his own convenience, (2) was free to engage in other

employment, (3) received fringe benefits, (4) was on the employer’s payroll and (5) was

on a fixed schedule.” Id. at 1093. However, the five factors are not exhaustive, and a

holistic evaluation of the amount of supervision is appropriate. Rose v. Northwestern

Mut. Life Ins., 220 F.Supp.3d 363, 373 (E.D.N.Y. 2016). “Minimal or incidental control

over an employee’s work product without the employer’s direct supervision or input over

the means used to complete the work is insufficient to establish a traditional employment

relationship.” Bhanti v. Brookhaven Memorial Hosp. Medical Center, Inc., 260 A.D.2d

334, 335 (N.Y. S. Ct. App. Div. 1999); see also Rose, 220 F.Supp.3d at 373 (“the mere

retention of general supervisory powers over an independent contractor does not create an

employment relationship”). Moreover, the existence of an independent contractor




                                             19
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 20 of 35




agreement “is to be considered, but is not dispositive.” Araneo v. Town Bd. for Town of

Clarkston, 55 A.D.3d 516, 519 (N.Y. S. Ct. App. Div. 2008).

         In the interest of brevity and due to the substantial overlap in factors, Defendants

will analyze Plaintiff’s federal and state claims concurrently using the economic realities

test, pointing out differences in the analysis under the New York control test, where

appropriate.

         A.      Degree of Control

         The first “economic realities” factor considers “the degree of control over the

manner in which the work is performed.” Le, 957 F. Supp. 2d at 1089. Quite simply,

Plaintiff testified that no one supervised or otherwise controlled the manner or means of

his performance. Aside from brief training on the hospital’s particular goals, he was

expected to rely on his medical and software expertise. In his own words: “we are

allowed to work as independently as possible. We are not micromanaged. You are

supposed to show up at your assigned place and then do the work.” Plaintiff’s Agreement

confirmed his right to control the means and manner of performance. Lester v. Wildwood

Fin. Grp., Ltd., 205 F.3d 1346 (8th Cir. 2000) (“Although contract language is not solely

determinative of employment status, the district court could properly consider the

language as one circumstance of the whole activity”); Birchem v. Knights of Columbus,

116 F.3d 310, 313 (8th Cir.1997) (contract language one factor supporting independent

contractor classification).

         Plaintiff never received a performance evaluation or discipline. In fact, sometimes

the project manager was not on-site with him, eliminating any opportunity for


                                              20
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 21 of 35




supervision. For one of his three relevant projects, Plaintiff never interacted with the

project manager. Ultimately, as Plaintiff himself explained, the project managers did not

tell the contractors how to do the job; “that’s what [the contractors are] supposed to know

how to do.” (Olukayode 137:3-7.)

         Plaintiff also exercised control by accepting a project midstream because he had

travel plans at the outset of the project. Further, Plaintiff testified that he could decline a

project because, for example, he did not accept the offered hourly rate. And, as perhaps

the clearest indicator of control, Plaintiff worked for a variety of competitors during the

same years that he worked on Defendants’ projects. In Saleem v. Corp. Transp. Group,

854 F.3d 131, 141 (2nd Cir. 2017), the court reasoned:

         [t]he fact that Plaintiffs could (and did) work for CTG’s business rivals and
         transport personal clients while simultaneously maintaining their franchises
         without consequence suggests, in two respects, that CTG exercised minimal
         control over Plaintiffs. First, on its face, a company relinquishes control
         over its workers when it permits them to work for its competitors. Second,
         when an individual is able to draw income through work for others, he is
         less economically dependent on his putative employer. This lack of control,
         while not dispositive, weighs in favor of independent contractor status.

854 F.3d 131, 141 (2nd Cir. 2017) (citing numerous circuit court decisions regarding the

importance of a plaintiff’s work for competitors). Of course, Plaintiff’s actual work for

competitors was consistent with his Agreement, which explicitly allowed it.

         Plaintiff likely will argue that the project manager’s role in creating a schedule

suggests control. But Plaintiff himself described his hours as “mutually scheduled.”

(Olukayode 190:2-10.) And the practical reality is that the hospital needed to be staffed




                                              21
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 22 of 35




with clinicians 24/7 during the EMR implementation, thus forcing the hospital to

coordinate a schedule with the clinicians.3

         In any event, the need to maintain a schedule is hardly dispositive of the element

of control. For example, in Carrell v. Sunland Constr., Inc., 998 F.2d 330, 333 (5th Cir.

1993), the employer “assigned the [contractor-welders] to specific welding work and

maintained daily time records for each Welder. … [The employer] required the Welders

to work the same days and hours as the remainder of [its] crew, including taking the same

daily break periods.” Nevertheless, the Fifth Circuit held that the welders were properly

classified as contractors, relying on many of the same facts present here. Id. at 334

(observing, for example, that “the relationship with [the employer] was on a project-by-

project basis; the Welders worked from job to job and from company to company; many

of the Welders spent little time working for Sunland; the Welders worked while aware

that Sunland classified them as independent contractors, and many of them classified

themselves as self-employed; [and] the Welders were highly skilled”). In short, the fact

that the project managers maintained schedules for the clinicians, if relevant at all,

certainly does not overcome the other facts demonstrating that Plaintiff controlled the

means and manner of his work.

         Likewise, Plaintiff may attempt to characterize the pre-project orientation session

conducted by the hospital and ABC as an indicia of control. However, the Department of



3
  Contrast this type of work, where being available real-time to the hospital staff is
essential, to a project which has a deliverable, where scheduling work hours is
unnecessary and demonstrates control.

                                              22
4835-0830-3573
           CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 23 of 35




Labor recently rejected this argument. In a 2019 Opinion Letter addressing contractor

status under the FLSA, the DOL observed that:

         Once the service providers begin to use its virtual platform, it provides
         them with information on how the virtual marketplace works, such as tips
         on best practices through an online resource center, and feedback from
         existing users (both consumers and service providers) on the level of
         service that consumers generally expect.

WHD Opinion Letter, U.S. Dept. of Labor, FLSA2019-6 (Apr. 29, 2019). Nevertheless,

the DOL concluded that the company does not “require them to undergo training.” Id.

Plaintiff could hardly dispute that same conclusion here, having admitted that no one tells

them how to do the job: “that’s what we’re supposed to know how to do.” (Olukayode

137:3-7.)

         In Plaintiff’s own words, “we are allowed to work as independently as possible.

We are not micromanaged. You are supposed to show up at your assigned place and then

do the work.” (Id. 135:25-136:3.) As such, the control element supports contractor

status.4



4
 The same outcome is even more clear under New York’s control test. Plaintiff worked at
his own convenience (free to decline projects), was free to engage in other employment
(which he did with Defendants’ competitors), did not receive fringe benefits (earning
only what he contracted for, and certainly not paid time off, health insurance, or a
retirement plan), and was not on the employer’s payroll (receiving payment as a 1099
contractor). See Bynog v. Cipriani Group, 802 N.E.2d 1090, 1092-93 (N.Y. App. 2003)
(finding contractor status where waiters worked at their own discretion, worked for
competitors, and the instruction was limited to sharing “the particular customer menu and
the timing of the various courses being served”). Even the “fixed schedule” factor does
not favor employee status under New York law, given the inherent need for Plaintiff (and
peers) to work a schedule that ensures 24/7 coverage at the hospital. Browning v. Ceva
Freight, LLC, 885 F.Sup.2d 590, 602 (E.D.N.Y. 2012) (“Even independent contractors,
although ‘independent’ in name, are required to keep to a schedule. The fact that an

                                            23
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 24 of 35




         B.      Opportunity for Profit or Loss

         Plaintiff’s business investment and opportunity to profit and loss also belie any

claim of employee status. He incurs a variety of unreimbursed expenses, such as liability

insurance, office maintenance, and education expenses “to be on the top of [his] game to

be able to compete and be available for [companies to engage him].” (Id. 185:1-16.) In

response to these costs, Plaintiff manages his hourly rate to remain profitable. Indeed, he

has successfully negotiated his compensation with ABC. And he must evaluate whether

to decline work due to unacceptable compensation. Meanwhile, Plaintiff supplements his

consulting income with clinical work with patients at a facility in Fairfax, Virginia. With

multiple skills to market and work in two different medical fields, all while managing his

bottom line, it’s no wonder that Plaintiff views himself as a “businessman” who

“shouldn’t be doing business as a loss.” (Id. 191:8-10.)

         Plaintiff’s right (which he regularly exercised) to work for competitors also

supports contractor status as to this element. Lester, 1999 WL 35793739, at *5-6 (finding

that plaintiff had sufficient control over his profitability to render him an independent

contractor in part because he could “affect his profitability by providing his services to

other businesses in addition to [defendant]”). Likewise, Plaintiff’s ability to “choose

different types of jobs with different prices, take as many jobs as [he] see[s] fit, and

negotiate the price of [his] jobs” demonstrates an opportunity for profit or loss. WHD

Opinion Letter, U.S. Dept. of Labor, FLSA2019-6 (Apr. 29, 2019).



independent contractor is required to be at a job or at a facility at a certain time does not
eliminate his status as an independent contractor.”)

                                             24
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 25 of 35




         Ultimately, landing a three-week project will not get the job done. Plaintiff must

continually develop his expertise in an evolving industry, market himself to numerous

companies, negotiate profitable rates, earn income in a separate field doing direct clinical

work, establish and maintain his company, and manage his costs to make his profession

work. Thus, this factor also supports contractor status.5

         C.      Investment in Equipment or Materials

         Plaintiff admits that no equipment is necessary for his work. Rather, it is

Plaintiff’s know-how that is essential for the job. Secretary of Labor v. Lauritzen, 835

F.2d 1529, 1540-41 (7th Cir. 1987) (Easterbrook, J. concurring) (observing that “the bar

sells human capital rather than physical capital, but this does not imply that lawyers are

‘employees’ of their clients under the FLSA”). As such, Plaintiff has made a substantial

personal investment in his medical education and EMR software expertise. And, as

discussed above, Plaintiff also has various expenses, including liability insurance, office

maintenance, and education expenses. While this factor is not particularly probative in

this case and merits little weight, it nevertheless favors contractor status.6

         D.      Special Skill

         Plaintiff’s work undoubtedly requires a special skill – two such skills, in fact.

Plaintiff is an oncology and operating room specialist. He has a medical degree and is

certified to practice medicine in the United States. Additionally, Plaintiff has specific

5
  Likewise, in New York, Plaintiff’s ability to accept or decline projects, work for
competitors and do clinical work, negotiate his rate, and manage his bottom line,
evidence control.
6
  Plaintiff’s decisions whether and how to invest in his career and manage his costs once
again demonstrates control under New York law.

                                              25
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 26 of 35




knowledge of the software suites being implemented in his specialty hospital

departments, including Beacon and Optime. Plaintiff obtained both his medical expertise

and his EMR software expertise on his own and must remain “on top of [his] game.”

(Olukayode 43:24-44:1, 142:20-22, 185:1-16.) And Defendants undisputedly required

these special skills for engagement; indeed, its business model necessitated these

specialists to differentiate from the competition. It is self-evident that very few people

have the requisite combination of medical and technical knowledge to perform the

clinician’s role.

         Plaintiff himself touts his special skills and distinguishes himself from mere

employees. In his words, the clinicians are “a high-skilled team…not like general

consultants.” (Olukayode 51:14-15.) Moreover, “the special thing about us was that,

because we had the medical background, we could relate better to the doctors.” (Id.

87:10-12.) And these skills are not superfluous; Plaintiff admits “Clinovations works with

doctors, alone.” (Id. 51:13-14.) Lester, 1999 WL 35793739, at *5-6 (affording weight to

the plaintiff’s presentation of himself as having special skills).

         Undeniably, Plaintiff’s special medical and technical skills weigh heavily in favor

of contractor status.7

         E.      Permanence of the Relationship

         The duration of Plaintiff’s relationship with Defendants also supports contractor

status. Initially, it has been almost four years since Plaintiff last worked for Defendants.


7
  Plaintiff’s unique skills also provide him particular control in his career for purposes of
the New York test.

                                              26
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 27 of 35




And before that, in 2016 and 2017, he worked with ABC for a total of twelve weeks.

Meanwhile, Plaintiff was working for Defendants’ competitors and performing direct

clinical work. Thus, his relationship with Defendants was neither lengthy nor frequent.

         It is also notable that Plaintiff was engaged on a project-by-project basis. In

Parrish v. Premier Directional Drilling, L.P., the court held that the plaintiffs’ project-

based work “counsels heavily in favor of IC status; and, in this instance, it persuasively

counsels in favor of it.” 917 F.3d 369, 387 (5th Cir. 2019). The plaintiffs responded that,

like Defendants’ episodic EMR implementation work, “the up-and-down nature of the oil

business supports showing the relationship was more, than less, permanent.” Id. The

court dismissed this argument, because, like Plaintiff, “the plaintiffs were not paid during

the down-period, and there was no guarantee they would receive more work.” Id.

         As in Parrish, Plaintiff’s project-by-project work confirms the impermanence of

the relationship, and yet another factor weighs strongly in favor of contractor status.8

         F.      Services Rendered as an Integral Part of the Business

         Defendants concede that this factor weighs in favor of employee status. Of course,

this is but one factor in the analysis, and is hardly dispositive.9 Indeed, workers are

frequently deemed contractors in more integrated settings. See e.g. Karlson v. Action

Process Service & Private Investigations, LLC, 860 F.3d 1089, (8th Cir. 2017) (holding

that process server was an independent contractor of service company); Chao v.



8
  For purposes of the New York test, it is noteworthy that Defendants could not exercise
control over Plaintiff’s career with such a brief tenure.
9
  Note that this factor is not part of the New York test and does not bear on control.

                                             27
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 28 of 35




Mid-Atlantic Installation Services, Inc., 16 Fed. Appx. 104 (4th Cir. 2001) (holding that

cable television installers were independent contractors of cable installation broker).

         G.      Additional Considerations

         The eponymous factor of the “economic realities” test is telling. Blair v. Wills, 420

F.3d 823, 829 (8th Cir. 2005) (“courts generally look to the economic reality of the

arrangement”). None of Plaintiff’s earnings since 2017 are from at-the-elbow work for

Defendants, and even in 2016 and 2017, it represented only a small portion of his overall

income. This demonstrates that Plaintiff is not economically dependent on Defendants, in

contrast to an employee with one client and one source of income. Brock v. Mr. W

Fireworks, 814 F.2d 1042, 1054 (5th Cir. 1987) (considering economic dependence

“examines whether the workers are dependent on a particular business or organization for

their continued employment”); Donovan v. DialAmerica Marketing, Inc., 757 F.2d 1376,

1385 (3rd Cir. 1985) (same).

         Moreover, Plaintiff maintains an LLC to manage his at-the-elbow business.

Plaintiff received “nonemployee compensation” via Form 1099, and filed his taxes as

such, representing to the IRS that he was a contractor (and therefore not subject to his

share of payroll taxes). Plaintiff’s corporate formalities also support contractor status. See

Barlow v. C.R. England, Inc., 703 F.3d 497 (10th Cir. 2012) (giving weight to the

plaintiff’s formation of a limited liability company); Karlson v. Action Process Serv. &

Private Investigations, LLC, 860 F.3d 1089, 1095 (8th Cir. 2017) (finding “especially

indicative of an independent contractor relationship” the fact that defendant did not

provide fringe benefits, contribute to worker’s compensation, or withhold taxes for


                                              28
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 29 of 35




plaintiff, but provided a Form 1099-MISC, and plaintiff subsequently filed a Schedule C

(Profit or Loss From Business) tax form deducting certain expenses).

         Finally, the parties reduced their arrangement to an independent contractor

Agreement, which Plaintiff admitted was accurate. Among other things, the Agreement

explicitly stated that the relationship was that of a contractor, the Plaintiff had the right to

control the means and manner of performance, and the Plaintiff could work for other

(including competitive) businesses. The Agreement also confirmed, for example, that

Plaintiff was not eligible to participate in employee benefit plans. While not dispositive

alone, the Agreement further supports contractor status.10 Birchem v. Knights of

Columbus, 116 F.3d 310, 313 (8th Cir.1997) (contract language one factor supporting

independent contractor classification); Bonet v. Now Courier, Inc., 203 F.Supp.3d 1195,

1208 (S.D. Fla. 2016) (agreement “shed light on Plaintiff's understanding of the

‘economic reality’ of his relationship with Defendants”).

         Ultimately, five of the six “economic realities” factors, along with the totality of

the circumstances, support Plaintiff’s contractor classification. Summary judgment is

appropriate.




10
   While not dispositive under New York law, the existence of a contractor agreement “is
to be considered.” Araneo v. Town Bd. for Town of Clarkston, 55 A.D.3d 516, 519 (N.Y.
S. Ct. App. Div. 2008). The contract, Plaintiff’s independent business, and his lack of
economic dependence on Defendants, all signal control over his profession.

                                              29
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 30 of 35




III.     PLAINTIFF CANNOT ESTABLISH A WILLFUL VIOLATION OF THE
         FLSA; MEANWHILE, DEFENDANTS HAVE ESTABLISHED GOOD
         FAITH

         A.      Plaintiff Cannot Meet His Burden to Establish a Willful Violation.

         A violation of the FLSA is presumptively subject to a two-year statute of

limitations. See 29 U.S.C. § 255. However, the FLSA’s statute of limitations may be

extended to three years if the employee demonstrates that the employer’s violation is

willful, i.e., the employer “either knew or showed reckless disregard for the matter of

whether its conduct was prohibited by statute.” McLaughlin v. Richland Shoe Co., 486

U.S. 128, 133 (1988).

         Importantly, Plaintiff bears the burden of showing that Defendants’ conduct was

willful for purposes of extending the statute of limitations from two to three years. Smith

v. Heartland Auto. Servs., Inc., 418 F. Supp. 2d 1129, 1141 (D. Minn. 2006). The

willfulness standard “requires more than mere negligence.” Johnson v. Derhaag Motor

Sports, Inc., No. 13-CV-2311 SRN/FLN, 2014 WL 5817004, at *21 (D. Minn. Nov. 10,

2014). The mere failure to seek legal advice about a classification decision is insufficient

to show willfulness, “[b]ut consulting with an attorney about the classifications may

preclude a finding of willfulness.” Id., Johnson v. Big Lots Stores, Inc., 604 F. Supp. 2d

903, 923-24 (E.D. La. 2009).

         Even unreasonableness is not sufficient to establish a willful violation.

McLaughlin, 486 U.S. at 135 n. 13. Instead, “willful violations are generally found in

cases where an employer had information that its practices were illegal.” Hanscom v.

Carteret Mortg. Corp., No. CIV.A. 1:06-CV-2483, 2008 WL 4845832, at *5 (M.D. Pa.


                                             30
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 31 of 35




Nov. 5, 2008) (emphasis added). “[C]ourts have found willful violations where the

employer continued to violate the FLSA despite having notice of the Act’s requirements

via past investigations, prior agreements to pay wages, and promises to comply.” Tiffey v.

Speck Enterprises, Ltd., 418 F. Supp. 2d 1120, 1124-25 (S.D. Iowa 2006).

         Plaintiffs have no evidence to fulfill their burden of showing that Defendants knew

or recklessly disregarded whether their use of independent contractors for EMR

implementation violates the FLSA. Defendants have not been subject to any past

investigations, prior agreements to pay wages, or promises to comply that would suggest

their use of independent contractors was unlawful. Nor have Defendants been sued

regarding their use of independent contractors, or even received complaints from

independent contractors regarding their classification.

         Meanwhile, Defendants affirmatively took several measures to ensure that their

use of independent contractors for EMR implementation complied with the FLSA,

including review by two different outside legal counsel:

                When ABC purchased Clinovations, it ensured that Clinovations had a

                 proper basis for using independent contractors—the IRS guidelines;

                ABC also confirmed that Clinovations had not received any complaints

                 about misclassification and was not in any disputes with independent

                 contractors over the classification;

                ABC sought legal advice through outside counsel at Cooley LLP on the use

                 of independent contractors for EMR implementation, and counsel opined

                 that Defendants’ use of independent contractors was proper under the law;

                                                31
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 32 of 35




                ABC’s in-house counsel developed and utilized the Worker Status

                 Questionnaire, which specifically addressed the factors considered for

                 independent contractor status, and was designed to certify that the

                 circumstances for each contractor engagement and each project supported

                 independent contractor status;

                As such, determinations about independent contractor status were made on

                 a case-by-case basis, not wholesale;

                The business could not engage independent contractors without first

                 obtaining legal approval for the classification based on the Worker Status

                 Questionnaire or equivalent information;

                Executives and managers were trained on contractor engagement, including

                 the requirement for legal approval, as well as trained on other obligations

                 under the FLSA and wage and hour laws;

                Defendants hired Jackson Lewis, P.C., a national law firm specializing in

                 labor and employment law, to review Defendants’ use and engagement of

                 the EMR clinicians;

                Jackson Lewis also specifically reviewed the Worker Status Questionnaire,

                 Scope of Work documents, and the independent contractor agreements; and

                Jackson Lewis did not counsel against Defendants’ use of independent

                 contractors.




                                                  32
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 33 of 35




         The facts of this case are, thus, like the facts in Nerland v. Caribou Coffee Co.,

No. 05-CV-1847 PJS/JJG, 2007 WL 1170770, at *3-4 (D. Minn. Apr. 19, 2007), in which

the Court granted summary judgment to the defendant on willfulness. In Nerland, the

Court found that Caribou’s review of its manager classification with outside counsel

precluded a finding of willfulness:

         Plaintiffs have submitted no evidence that would permit a reasonable jury
         to find that Caribou knew that it was violating the FLSA or that it acted in
         reckless disregard of the FLSA’s requirements when it classified its store
         managers as exempt. Far from showing reckless disregard, Caribou has
         reviewed the classification of its store managers with legal counsel several
         times since 2000.

Id. The Court rejected the argument that Caribou could have done more in complying

with the FLSA, such as interview store managers and keep better records of its

compliance efforts, finding that any such shortcomings “may show that Caribou was

careless, not that it knew that it was violating the FLSA or that it recklessly disregarded

the FLSA.” Id.

         In fact, Defendants took even more steps to ensure compliance here than the

employer in Nerland. Defendants developed the Worker Status Questionnaire, required

case-by-case analysis of the EMR clinician classifications, provided training regarding

FLSA requirements, and tasked inside legal counsel with continued compliance efforts.

         Defendants’ substantial efforts towards compliance with the FLSA and its review

of independent contractor engagement with outside counsel preclude a finding of

willfulness. No reasonable jury could find that, notwithstanding the care that Defendants

took to comply with the FLSA, and notwithstanding the advice that Defendants received



                                             33
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 34 of 35




from their attorneys, Defendants nevertheless knew that the clinicians should not have

been classified as independent contractors or acted with reckless disregard of its

obligations under the FLSA. As such, the Court should hold that Plaintiff has not met his

burden to prove willfulness as a matter of law.

         B.      Defendants Have Established a Good Faith Basis to Classify Plaintiff as
                 a Contractor.

         If Defendants establish that they classified Plaintiff as a contractor in good faith

and under reasonable grounds, Plaintiff is not entitled to liquidated damages. 29 U.S.C.

§260. “The ‘good faith’ requirement is a subjective standard where the employer must

establish an honest intention to ascertain and follow the dictates of the FLSA.” Chao v.

Barbeque Ventures, LLC, 547 F.3d 938, 942 (8th Cir. 2008). “To carry his burden, a

defendant employer must show that he took affirmative steps to ascertain the Act’s

requirements, but nonetheless, violated its provisions” and “must also prove its position

was objectively reasonable.” Id.

         Defendants’ compliance efforts discussed above, including specific consideration

of classification law and the engagement and review of various internal and external legal

counsel, demonstrate that they maintained both a good faith belief and reasonable

grounds to conclude that they properly classified Plaintiff as an independent contractor.

Hultgren v. County of Lancaster, Neb., 913 F.2d 498, 509-510 (8th Cir. 1990) (holding

that defendant met the good-faith and reasonable-grounds standards where it reviewed

the law and consulted with legal counsel). Thus, the Court should preclude liquidated

damages as a matter of law.



                                              34
4835-0830-3573
          CASE 0:19-cv-01101-DSD-HB Doc. 164 Filed 01/15/21 Page 35 of 35




                                      CONCLUSION

         For the reasons stated herein, Defendants respectfully request that the Court grant

their Motion for Summary Judgment and dismiss Plaintiff’s Complaint in its entirety. If

the Court does not dismiss Plaintiff’s FLSA claim on the merits, it should hold as a

matter of law that Plaintiff has not met its burden of proving a willful FLSA violation,

rendering his federal claim time-barred. Additionally, the Court should hold that

Defendants acted in good faith and with reasonable grounds, such that Plaintiff is not

entitled to liquidated damages.

                                  NILAN JOHNSON LEWIS PA


Dated: January 15, 2021           By: s/ Joseph G. Schmitt
                                      Joseph G. Schmitt (Reg. No. 231447)
                                      Sandra L. Jezierski (Reg. No. 267132)
                                      David A. James (Reg. No. 337389)
                                      Jason P. Hungerford (Reg. No. 0395908)
                                      250 Marquette Avenue South, Suite 800
                                      Minneapolis, MN 55401
                                      Phone: 612-305-7500
                                      Fax: 612-305-7501
                                      jschmitt@nilanjohnson.com
                                      sjezierski@nilanjohnson.com
                                      djames@nilanjohnson.com
                                      jhungerford@nilanjohnson.com

                                  ATTORNEYS FOR DEFENDANTS




                                             35
4835-0830-3573
